Name: 81/355/EEC: Commission Decision of 11 May 1981 establishing that the apparatus described as 'Hewlett Packard computing calculator, model HP 9815 A' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  natural and applied sciences;  information technology and data processing;  tariff policy
 Date Published: 1981-05-21

 Important legal notice|31981D035581/355/EEC: Commission Decision of 11 May 1981 establishing that the apparatus described as 'Hewlett Packard computing calculator, model HP 9815 A' may not be imported free of Common Customs Tariff duties Official Journal L 134 , 21/05/1981 P. 0038 - 0038Commission Decisionof 11 May 1981establishing that the apparatus described as "Hewlett Packard computing calculator, model HP 9815 A" may not be imported free of Common Customs Tariff duties(81/355/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 22 October 1980, the Government of the United Kingdom has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Hewlett Packard computing calculator, model HP 9815 A", to be used for the following researches :- effect of the continuous or pulsed light quality and quantity on the growth of plants,- determination of action spectra for flower initiation and other biological phenomena using narrow band width radiation sources from UV to near IR spectra regions,- determination of variation of light quality as a function of time of day/night,- location of photosensitive pigments within plants,should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community ;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/75, a group of experts composed of representatives of all the Member States met on 5 March 1981 within the framework of the Committee on Duty-Free Arrangements to examine the matter ;Whereas this examination showed that the apparatus in question is a computer ;Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus ; whereas the duty-free admission of the apparatus in question is therefore not justified,HAS ADOPTED THIS DECISION :Article 1The apparatus described as "Hewlett Packard computing calculator, model HP 9815 A" which is the subject of an application by the Government of the United Kingdom of 22 October 1980 may not be imported free of Common Customs Tariff duties.Article 2This Decision is addressed to the Member States.Done at Brussels, 11 May 1981.For the CommissionKarl-Heinz NarjesMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------